Exhibit 99.2 an Exploration Stage Company Interim Consolidated Financial Statements October 31, 2009 MegaWest Energy Corp (an exploration stage company) Interim Consolidated Balance Sheets (Unaudited) October 31, April 30, (in Canadian dollars) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Restricted cash (note 8) Prepaid expenses Oil and gas assets (note 2) Administrative assets (note 3) Restricted cash (note 8) $ $ Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ $ Dividends payable - Asset retirement obligations (note 4) Shareholders' Equity Share capital (note 6) Preferred shares (note 6) - Warrants (note 6) - Contributed surplus (note 5) Accumulated deficit from prior operations ) ) Accumulated deficit from exploration stage ) ) Going concern (note 1) Commitments and contractual obligations (note 11) Subsequent events (note 13) $ $ See accompanying notes to interim consolidated financial statements. MegaWest Energy Corp (an exploration stage company) Interim Consolidated Statements of Operations, Comprehensive Loss and Deficit (Unaudited) From Exploration Stage Inception on November 1, 2006 Three months ended October 31 Six months ended October 31 through October 31, (in Canadian dollars) Interest income $ Expenses General and administrative (note 7) Impairment of oil and gas assets - - Foreign exchange loss (gain) ) ) Financing costs - Loss on marketable securities - Interest and accretion on promissory notes - - - Depreciation and accretion Net loss for the period ) Accumulated deficit, beginning of period ) - Dividends declared (note 6) ) - ) - ) Deficit adjustment on related party acquisitions - ) Adoption of new accounting standard - Accumulated deficit, end of period $ ) $ ) $ ) $ ) $ ) Net loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to interim consolidated financial statements. MegaWest Energy Corp (an exploration stage company) Interim Consolidated Statements of Cash Flows (Unaudited) From Exploration Stage Inception on November 1, 2006 Three months ended October 31 Six months ended October 31 through October 31, (in Canadian dollars) Operating activities Net loss $ ) $ ) $ ) $ ) $ ) Items not involving cash Impairment of oil and gas assets - - Stock-based compensation Unrealized foreign exchange loss (gain) Interest and accretion on promissory notes - - - Depreciation and accretion Loss on marketable securities - Financing costs - Change in non-cash working capital ) Financing activities Proceeds from private placements, net of share issue costs - - Proceeds from issuance of common shares - - - Proceeds from stock option and warrant exercises - - Notes payable - ) Investing activities Net expenditures on oil and gas assets ) Expenditures on administrative assets - ) - ) ) Disposition of oil and gas assets - - ) Marketable securities - ) Change in restricted cash ) Change in non-cash working capital related to oil and gas assets ) Change in cash ) ) Exchange rate fluctuations on cash ) Cash, beginning of period Cash, end of period $ See accompanying notes to interim consolidated financial statements. MegaWest Energy Corp. (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended October 31, 2009 (in Canadian dollars unless otherwise indicated) These interim consolidated financial statements of MegaWest Energy Corp ("MegaWest" or the "Company") have been prepared by management in accordance with accounting principles generally accepted in Canada following the same accounting policies as the consolidated financial statements for the year ended April 30, 2009, except as described in note 1(b) which did not have an impact on the Company’s financial statements.These interim consolidated financial statements should be read in conjunction the consolidated financial statements and the notes thereto for the year ended April 30, 2009 since these interim financial statements do not contain all disclosures required by GAAP. 1.Basis of Presentation: (a)Exploration Stage and Going Concern: MegaWest is an exploration stage company that operates unproven heavy oil properties in the United States.MegaWest has been in the exploration stage since November 2006 and activities have included analysis and evaluation of technical data, preparation of geological models, exploration drilling, conceptual engineering, construction of thermal demonstration projects, and securing capital to fund operations and capital expenditures. At October 31, 2009 MegaWest had working capital of $3,853,061, including restricted cash of $67,830. In December 2008, due to low oil prices, the Company suspended all its capital projects, including operations at two Missouri heavy oil projects, pending a recovery in oil prices and financing.With funds generated from the US $2.0 million property disposition described in note 2(a) and the US$2.2 million preferred share financing described in note 6, MegaWest re-started its Missouri projects in September 2009.The Company will need additional financing to fund its fiscal 2010 capital and other costsThe ultimate development of MegaWest’s oil and gas projects, if assessed to be commercial, will also require additional funding.MegaWest’s future operations are dependent upon its ability to continue to obtain financing and ultimately achieve profitable operations.Additional capital may be in the form of equity, debt, sale of properties, joint venture farmouts or any combination thereof. While the outcome of these matters cannot be predicted with certainty at this time, these financial statements are prepared on a going concern basis.The going concern basis of presentation assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business.While there is uncertainty about the use of the going concern assumption, these financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to secure additional funding and attain profitable operations. (b) New Canadian GAAP Accounting Standards: Accounting policies adopted On May 1, 2009 the Company has adopted a new accounting standard for Goodwill and Intangible Assets, which defines the criteria for the recognition of intangible assets.The implementation of this standard did not have an impact on the Company’s financial statements. Accounting policies not yet adopted In January 2006 the CICA adopted a strategic plan for the direction of accounting standards in Canada.As part of that plan, accounting standards in Canada for public companies are going to converge with International Financial Reporting Standards ("IFRS") for fiscal periods commencing on or after January 1, 2011.The Company continues to monitor and assess the impact of convergence of Canadian GAAP and IFRS. Page 5 MegaWest Energy Corp. (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended October 31, 2009 (in Canadian dollars unless otherwise indicated) 2.Oil and Gas Assets: All of the Company’s properties are unproven.Accordingly, no provision for depletion expense has been made and all oil sales to date have been netted against project costs.The following table summarizes the oil and gas assets by project. Cost Missouri (a) Kentucky (b) Montana (c) Texas (d) Kansas (e) Other (f) Total Balance, April 30, 2009 $ Sale of 10% interest in Missouri projects ) - ) Net additions ) ) Pre-commercial oil sales, net ) - ) Balance, October 31, 2009 $ (a)Missouri The Company has an average of 96.8 percent working interest in approximately 38,159 unproved net acres of oil and gas leases.Costs incurred relate to lease acquisition, geological and geophysical activities, exploration and delineation drilling and facilities for the Marmaton River and Grassy Creek projects. To date, the projects have operated in a pre-commercial stage, and a total of $463,997 of oil sales, net of royalties, have been recorded against the costs. In December 2008 the Company suspended its operations in Missouri; however, in September 2009 with the subsequent financing (see note 6), the Company has re-started its Marmaton River and Grassy Creek projects. The Company sold a 10% working interest in its Deerfield Missouri projects for $2,163,400 (US$2,000,000) to Mega Partners 1, LLC (“MP1”).The proceeds were credited directly against the oil and gas assets.MP1 has the option to acquire up to an additional 10% interest in future projects within the Deerfield Area, on a project by project basis, by paying up to a US$300,000 equalization payment per project and thereafter its proportionate share of all future development and operating costs in respect of such project, including a proportionate share of facility adjustment costs. (b)Kentucky The Company has a 37.5 percent working interest in the shallow rights and an additional 37.5 percent working interest in the deep rights in certain oil and gas leases totaling approximately 29,000 unproved net acres. (c)Montana The Montana leases include an average 41.86 percent working interest in 22,140 unproved net mineral acres in Montana covering three prospects, Teton, Loma and Devils Basin.At Teton and Loma (20,965 acres), the Company has a 40 percent working interest. (d)Texas The Company is a partner in the Trinity Sands Project covering 29,500 unproved net acres in Texas.Currently, MegaWest owns a 50 percent working interest in 16,116 net acres and 25 percent working interest in the remaining 13,400 acres.Costs incurred relate to land acquisition, geological and geophysical activities and exploration drilling. Page 6 MegaWest Energy Corp. (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended October 31, 2009 (in Canadian dollars unless otherwise indicated) (e)Kansas Costs relate to the Chetopa project, a pre-commercial heavy oil demonstration project located two miles south of Chetopa, Kansas.The costs accumulated in the project include certain oil and gas facilities, equipment, steam injection and oil production wells, a 100 percent interest in two oil and gas leases covering 385 net acres, pre-commercial operating expenses and oil sales.This project was suspended in early fiscal 2010 pending a recovery in oil prices and improved economics. (f) Other Other costs consist primarily of seven used steam generators and related equipment that will be assigned to future projects. In conjunction with the preferred share financing, as described in Note 6(b), MP1 obtained certain rights to acquire additional property interests as follows: • For a period which is the latter of either the Series A or B Preferred Shares (or the underlying investment rights to buy Series B Preferred Shares) being outstanding or August 28, 2011 MP1 will have the option to acquire up to a 20% proportionate interest in any of the Company’s properties outside of the Deerfield Area by paying a proportionate 133% of the Company’s costs-to-date in respect of such property. • For a period which is the latter of either the Series A or B Preferred Shares (or the underlying investment rights to buy Series B Preferred Shares) being outstanding or August 28, 2011, MP1 will have the option to participate with the Company in any future oil and gas property acquisitions for a proportionate 20% share of any such acquisition. 3.Administrative Assets: Administrative assets consist of office equipment, furniture and leasehold improvements. Accumulated Net book Cost Depreciation Value Balance, April 30, 2009 $ $ $ Additions - ) Balance, October 31, 2009 $ $ $ 4.Asset Retirement Obligations: The total future asset retirement obligation was estimated based on the Company’s ownership interest in all wells and facilities, the estimated costs to abandon and reclaim the wells and facilities and the estimated timing and costs to be incurred in future periods.The present value of this obligation has been projected using estimates of the future costs denominated in U.S. dollars and the timing of abandonment.At October 31, 2009 the Company estimated the present value of its asset retirement obligations to be $876,826, based on a future undiscounted liability of $1,116,000.These costs are expected to be incurred within two to fifteen years.A credit-adjusted risk-free discount rate of ten per cent and an inflation rate of two per cent were used to calculate the present value. Page 7 MegaWest Energy Corp. (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended October 31, 2009 (in Canadian dollars unless otherwise indicated) Changes to the asset retirement obligation were as follows: Amount Balance, April 30, 2009 $ Liabilities incurred during the period ) Accretion Change in foreign exchange rates ) Balance, October 31, 2009 $ 5.Contributed Surplus: The following table summarizes the changes in contributed surplus during the six months ended October 31, 2009: Amount Balance, April 30, 2009 $ Stock-based compensation expense Balance, October 31, 2009 $ 6.Share capital: The authorized capital of the Company consists of unlimited common shares without par value and 100,000,000 preferred shares without par value. (a)Common Shares As at April 30, 2009 and October 31, 2009, the Company had 133,244,472 issued and outstanding common shares. (b) Preferred Shares Preferred A Shares Preferred A Warrants Preferred B Option Total Number Amount Number Amount Number Amount Amount Outstanding, April 30, 2009 - $
